10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

'\'1

Case 2:18-cV-03661-D.]H Document 31 Filed 03/11/19 Page 1 of 4

Pierre Zarokian, pro se

1201 N. Pacit'lc Ave

Suite 103 (Submit Express)
Glendale, CA 91202

Phone l Fax 818-56?-6120

Email: pierre@submitexnress.com

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

 

Xcentric Ventures, LLC, Case No.: 2:18-cv-3661-JZB
Plaintii`f,
vs_ ZAROKIAN - MOTI()N TO STAY
PENDING RESOLUTION OF RELATED
Joshua Polloso Epifaniou ET AL., M
Defendant

 

 

 

COMES NOW Defendant Pierre Zarol<ian (“Zarokian”) and moves to stay this action pending
resolution of a related criminal action, and says:

This current action is based on allegations by Plaintift` that Defendants engaged in criminal
activity by conspiring to hack into P]aintift" s website, RipofiReport.com. These same allegations
are the basis of criminal complaints against both Defendants, Which were filed prior to the
institution of this civil action. The criminal action against Zarokian is filed as Case No. CR181626-
PI-IX-JJT in this Court _ the United States District for the District of Arizona.

On December 12, 2018, Zarokian entered into a Plea Agreement regarding the criminal
charges brought against him. See Case No. CRISlGZo-PHX-JJT at Doc. ]2. Pursuant to the Plea
Agreement, Zarokian will be sentenced by the Court in or about June of 2019 and that sentence
will almost certainly include an order to pay restitution See Case No. CRl 8 l626-PHX-JJT at Doc

12 at p. 3. The amount and distribution of the restitution will be determined by the Court at

ZAROKIAN - MOTION TO STAY PENDING RESOLUTION OF RELATED ACTION - l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

"\'!

 

 

Case 2:18-cV-03661-D.]H Document 31 Filed 03/11/19 Page 2 of 4

sentencing. The amount and distribution of the restitution will have a direct impact on the finding
of damages in this action. The plaintiff will have a chance to submit a damage report to the court
for consideration Thus, it would be a waste of judicial resources to proceed with the civil action
until after the amount of restitution has been determined in the criminal action.

A district court possesses the inherent power to control its docket and promote efficient use
of judicial resources See Landi`s v. Norrh Ameri`can Co., 299 U.S. 248, 254 (193 6) ("[T]he power
to stay proceedings is incidental to the power inherent in every court to control the disposition of
the causes on its docket with economy of time and effort for itself, for counsel, and for litigants."):
Leyva v. Cerrz`jiea' Grocers ofCa!ifornia, er., 593 F.2d 85?, 863-64 (9th Cir. l 979) ("A trial court
may, with propriety, find it is efficient for its own docket and the fairest course for the parties to
enter a stay of an action before it, pending resolution of independent proceedings which bear upon
the case. This rule applies whether the separate proceedings are judicial, administrative, or arbitral
in character, and does not require that the issues in such proceedings are necessarily controlling of
the action before the court.").

This Court has discretion to stay this action while the criminal case is pending See Keatfng
v. O]j‘ice ofThrz`ji‘ Supervt`sion, 45 F.3d 322, 324*25 (9th Cir. 1995) (in deciding whether to stay a
civil case in light of a pending civil case, “the decisionmaker should generally consider the
following factors: (l) the interest of the plaintiffs in proceeding expeditiously with this litigation
or any particular aspect of it, and the potential prejudice to plaintiffs of` a delay; (2) the burden
which any particular aspect of the proceedings may impose on defendants; (3) the convenience of

the court in the management of its cases, and the efficient use of judicial resources; (4) the interests

ZAROKIAN ~ MOTION TO STAY PENDING RESOLUTION OF RELATED ACTION - 2

 

10

11

12

13

14

15

15

17

18

19

20

21

22

23

24

25

26

"\_I

 

 

Case 2:18-cV-O3661-D.]H Document 31 Filed 03/11/19 Page 3 of 4

of persons not parties to the civil litigation; and (5) the interest of the public in the pending civil
and criminal litigation”).

A stay of this action will not prejudice the Plaintif`f because the stay will be brief and will
result in the conservation of all parties’ resources until the amount of damages can be determined
with certainty. lt is unnecessarily burdensome to spend time on money on discovery regarding
damages until following the determination of the amount and distribution of restitution

Furthermore, co-def`endant Joshua Polloso Epifaniou is outside the country, has not yet been
extradited, and has not been served in this action. Going forward with discovery and trial in this
action while a Defendant and key witness is unavailable and outside the court’s jurisdiction is
impractical and would prejudice Zarokian’s defense of the instant civil action. More details on
Epifaniou’s extradition can be found at littps:fr'cvnrus-rnail.cothOl9;‘02!1?fus-still-seeking-
extradition-of-teen-hackerf .

Discovery will also be more efficient for all parties once Zarokian’s criminal case is resolved
and he no longer needs S‘h Amendment protection. The stay will not adversely impact any persons
not parties to the litigation, nor Will it adversely impact the interest of the public. Further, Zarokian
agrees that, upon imposition of his sentence, l) he will immediately notify Plaintiff of that fact.
and 2) the stay will automatically be lifted and Xcentric may so apprise the Court.

The present schedule, and the proposed impact of this stipulated stay thereon, are as

follows:

¢ Rule 16 conference set for Aprill 8, 2019: Plaintiff proposes that this date be reset after the

sentencing;

ZAROKIAN - MOTION TO STAY PENDING RESOLUTION OF RELATED ACTION - 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:18-cV-O3661-D.]H Document 31 Filed 03/11/19 Page 4 of 4

¢ Joint Case Management Report due April ll, 2019 (per Order dated 2flfl9, Doc. #23 @
2:1?-18): Plaintiff proposes that this date be reset after the sentencing; and

¢ Deadline to meet and confer re: Rule 26(£) -March 28, 2019 (per Order dated 2/1)“19, Doc
#23 @ 2:12-13): Plaintiff proposes that this date be reset after the sentencing.

WHEREFORE, Zarokian requests that this Court stay the instant action until after his

sentencing in Case No. CRl 8 1626-PHX-JJT is completed

CERTIFICATE OF SERVICE

1 certify that on fill th»\ ] l, 2019, l filed the foregoing using the Court’s CMIECF system,
which will serve all counsel of record electronically. f /j

/s/Pr'erre Zarokinn l/\/L;.

Pierre Z-arokian, pro se

ZAROKIAN - MOTION TO STAY PENDING RESOLUTION OF RELATED ACTION - 4

 

